DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 10/4/2022 has been entered. Claims 1-20 remain pending the application.

Response to Arguments
Applicant's arguments filed on 10/4/2022 have been fully considered but they are moot.
Applicant argues on pages 7-9 that the previous rejection fails to address the newly added limitations to the claims related to having the position sensors be longitudinally offset. This argument is moot in view of the new grounds of rejection necessitated by amendment which relies on Chang et al. (US20060004286, hereafter Chang) to disclose these limitations in the claims. Accordingly, this argument is moot.
Applicant argues on pages 7-9 that the previous rejection fails to address the newly added limitations to the claims related to having the position sensors be orthogonal. This argument is moot in view of the new grounds of rejection necessitated by amendment which relies on Jascob et al. (US20100274124, hereafter Jascob) to disclose these limitations in the claims. Accordingly, this argument is moot.
Applicant argues on pages 7-9 that the previous rejection fails to address the newly added limitations to the claims related to having the position sensors be longitudinally offset and angularly offset. This argument is moot in view of the new grounds of rejection necessitated by amendment which relies on Chang et al. (US20060004286, hereafter Chang) and Govari to disclose these limitations in the claims. Accordingly, this argument is moot

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-8, 11, 13, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Govari et al. (US20170189123, hereafter Govari), Wilhelm et al. (US20140081121, hereafter Wilhelm), and Chang et al. (US20060004286, hereafter Chang).
Regarding claim 1, Govari discloses in Figures 1-2 an apparatus (surgical system 20) comprising:
(a) an elongate shaft defining a longitudinal axis (rigid hollow insertion tube 58), wherein the elongate shaft includes:
(i) a distal end (distal end 38) (Govari, Para 21; “distal end 38 typically comprises a rigid hollow insertion tube 58 for insertion into the nose of patient 22”),
(ii) an opening (opening 44) (Govari, Para 22; “tube 58 has an opening 44”), and
(iii) a lumen (the insertion tube is described as hollow); and
(b) a first position sensor (optical devices 60A-60F),
wherein the first position sensor is laterally offset from the longitudinal axis (Govari, Para 33; “six substantially identical optical devices 60A-60F are mounted around a surface 59, which is the inner perimeter of insertion tube 58”) (Figure 2; showing optical devices 60A-60F not directly on the longitudinal axis but at least slightly offset), 
wherein the first position sensor is fixedly secured relative to the elongate shaft at a distance from the opening (Govari, Figures 1-2; showing optical devices 60A-60F as a part of registration module 42, a fixed distance from opening 44).
(c) a second position sensor (another of the six optical devices 60A-60F),
wherein the second position sensor is laterally offset from the longitudinal axis (Govari, Para 33; “six substantially identical optical devices 60A-60F are mounted around a surface 59, which is the inner perimeter of insertion tube 58”) (Figure 2; showing optical devices 60A-60F not directly on the longitudinal axis but at least slightly offset), 
wherein the second position sensor is fixedly secured relative to the elongate shaft at a distance from the opening (Govari, Figures 1-2; showing optical devices 60A-60F as a part of registration module 42, a fixed distance from opening 44).
Govari does not clearly and explicitly disclose wherein the lumen is configured to provide suction, wherein the second position sensor is longitudinally offset from the first position sensor, wherein the distances between the position sensors and the opening are known, and wherein the position sensors are configured to generate signals indicating a position of the elongate shaft in three-dimensional space.
In an analogous inserted elongated medical device field of endeavor Wilhelm discloses wherein a distance between a position sensor and an opening is known (Wilhelm, Para 20; “a first magnetic sensor located at a known distance from at least one of the hole positions […] identifying at least one of the hole positions in the elongated portion using a landmark identifier having at least one of a second magnetic sensor and magnetic field generator”) and
wherein the position sensor is configured to generate signals indicating a position of a device in three-dimensional space (Wilhelm, Para 41-43; describing tracking the device using the magnetic sensor; “The system 10 is a magnetic spatial tracking system. […] The system 10 may also include one or more magnetic sensors, which are attached to the objects being tracked. […] Positions are determined relative to the spatial reference frame, which, as noted above, is defined relative to the magnetic field generator 16. […] the landmark identifier 18 emits and/or detects magnetic fields in a manner that its position can be determined in the spatial reference frame. The landmark identifier 18 may include one or more magnetic sensors or may include the field generator”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Govari wherein the distance between the position sensors and the opening are known in order to allow a user to track the location of the hole as needed with a high degree of accuracy as taught by Wilhelm (Wilhelm, Para 4-7 and 64) and wherein the position sensors are configured to generate signals indicating the position of the elongate shaft in three-dimensional space in order to allow a user to precisely track the location of the device as needed as taught by Wilhelm (Wilhelm, Para 4-6 and 70-72).
Govari as modified by Wilhelm above does not clearly and explicitly disclose wherein the lumen is configured to provide suction and wherein the second position sensor is longitudinally offset from the first position sensor.
In an analogous minimally invasive inserted surgical device Chang discloses wherein a lumen is configured to provide suction (Chang, Para 81; "A through lumen 94 extends from the bore of the proximal Luer hub 48, through the shaft 42 and terminates distally in a distal end opening. This through lumen 94 may be used for fluid infusion/aspiration and/or for guidewire passage.") (Chang, Para 82; "The inner tube 102 a has a through lumen 103 a which may be used as a guidewire lumen and/or an infusion/aspiration lumen."), and
wherein a second position sensor is longitudinally offset from a first position sensor (Chang, Figure 4 and 4a, showing a plurality of sensors spaced apart longitudinally) (Chang, Para 81; "While any number of sensors 16 may be used, the example shown in FIGS. 4-4B incorporates two (2) sensors 16, wherein one sensor 16 is located near the proximal end of the balloon 46 and the other sensor 16 is located near the distal end of the balloon 46 [...] The sensors 16 are mounted on the outer tube 100 at spaced apart locations such that one sensor 16 is directly beneath the proximal end of the straight walled midportion MP of the balloon 46 and the other sensor 16 is directly beneath the distal end of the straight walled midportion MP of the balloon 46") (Chang, Para 77; " one or more sensors may be positioned in known spatial relation to the working element so as to provide the ability to determine and display the real time location of the working element on the basis of the sensed location of the sensor(s) 16").
The use of the techniques of having a longitudinally offset position sensors taught by Chang in the invention of an inserted elongate device would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of being able to track the position of the device along its length; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Govari as modified by Wilhelm above does wherein the lumen is configured to provide suction in order to allow for fluid aspiration as needed as taught by Chang (Chang, Para 81-82), which makes navigation and interactions such as cutting the tissue easier and wherein the second position sensor is longitudinally offset from the first position sensor in order to provide the real-time location of different elements of the device as needed as taught by Chang (Chang, Para 77) which allows for more accurate navigation of the device using more data points.

Regarding claim 2, Govari as modified by Wilhelm and Chang above discloses all of the limitations of claim 1 as discussed above.
Govari as modified by Wilhelm and Chang above further discloses wherein the distal end is closed, wherein the opening is proximal to the distal end (Govari, Figures 1-2; showing a closed distal end near the opening) (Govari, Para 16; “The physician navigates the distal end in attempt to insert the polyp into the opening, and then cuts the polyp by rotating the cutter”).

Regarding claim 3, Govari as modified by Wilhelm and Chang above discloses all of the limitations of claim 1 as discussed above.
Govari as modified by Wilhelm and Chang above further discloses a cutting element disposed in the lumen, wherein the cutting element is configured to sever tissue protruding through the opening of the elongate shaft (Govari, Para 22-24; “Shaft 56 comprises a sinuplasty cutter 46 that is aligned with opening 44 in the insertion tube. Cutter 46 rotates with the shaft and is configured to cut polyp 45 […] Once polyp 45 passes through opening 44, physician 24 may use console 33 or proximal end 30 to rotate shaft 56 including cutter 46 so as to remove at least part of polyp 45”).

Regarding claim 5, Govari as modified by Wilhelm and Chang above discloses all of the limitations of claim 1 as discussed above.
Govari as modified by Wilhelm above further discloses wherein the cutting element is configured to rotate within the lumen to thereby sever the tissue protruding through the opening of the elongate shaft (Govari, Para 22-24; “Shaft 56 comprises a sinuplasty cutter 46 that is aligned with opening 44 in the insertion tube. Cutter 46 rotates with the shaft and is configured to cut polyp 45 […] Once polyp 45 passes through opening 44, physician 24 may use console 33 or proximal end 30 to rotate shaft 56 including cutter 46 so as to remove at least part of polyp 45”).

Regarding claim 7, Govari as modified by Wilhelm and Chang above discloses all of the limitations of claim 1 as discussed above.
Govari does not clearly and explicitly disclose wherein the first position sensor comprises a wire coil.
However, Wilhelm further discloses wherein a first position sensor comprises a wire coil (Wilhelm, Para 41; “magnetic sensors can include one or more of, for example, an inductive coil, a Hall effect sensor, a fluxgate magnetic field sensor, and a magneto-resistive sensor”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Govari as modified by Wilhelm and Chang above wherein the first position sensor comprises a wire coil in order to allow a user to precisely track the location of the device as needed as taught by Wilhelm (Wilhelm, Para 4-6 and 70-72).

Regarding claim 8, Govari as modified by Wilhelm and Chang above discloses all of the limitations of claim 7 as discussed above.
Govari does not clearly and explicitly disclose wherein the wire coil is configured to generate an electrical signal in response to an alternating magnetic field, the electrical signal indicating the position of the elongate shaft in three-dimensional space.
However, Wilhelm further discloses wherein a wire coil is configured to generate an electrical signal in response to an alternating magnetic field (Wilhelm, Para 40; “the magnetic field generator 16 may provide a pulsed direct current electromagnetic field or an alternating current electromagnetic field”), the electrical signal indicating a position of a device in three-dimensional space (Wilhelm, Para 41-43; describing tracking the device using the magnetic sensor; “The system 10 is a magnetic spatial tracking system. […] The system 10 may also include one or more magnetic sensors, which are attached to the objects being tracked. […] Positions are determined relative to the spatial reference frame, which, as noted above, is defined relative to the magnetic field generator 16. […] the landmark identifier 18 emits and/or detects magnetic fields in a manner that its position can be determined in the spatial reference frame. The landmark identifier 18 may include one or more magnetic sensors or may include the field generator”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Govari as modified by Wilhelm and Chang above wherein the wire coil is configured to generate an electrical signal in response to an alternating magnetic field, the electrical signal indicating the position of the elongate shaft in three-dimensional space in order to allow a user to precisely track the location of the device as needed as taught by Wilhelm (Wilhelm, Para 4-6 and 70-72).

Regarding claim 11, Govari as modified by Wilhelm and Chang above discloses all of the limitations of claim 10 as discussed above.
Govari as modified by Wilhelm and Chang above further discloses wherein the first and second position sensors are angularly offset from each other about the longitudinal axis (Govari, Figure 2; showing the optical devices 60A-60F at different positions in the angular dimension).

Regarding claim 13, Govari as modified by Wilhelm and Chang above discloses all of the limitations of claim 11 as discussed above.
Govari does not clearly and explicitly disclose wherein the first position sensor comprises a first wire coil wrapped about a first coil axis, wherein the second position sensor comprises a second wire coil wrapped about a second coil axis.
However, Wilhelm further discloses wherein a first position sensor comprises a first wire coil wrapped about a first coil axis, wherein a second position sensor comprises a second wire coil wrapped about a second coil axis (Wilhelm, Para 41; “The system 10 may also include one or more magnetic sensors, which are attached to the objects being tracked. The magnetic sensors can include one or more of, for example, an inductive coil, a Hall effect sensor, a fluxgate magnetic field sensor, and a magneto-resistive sensor”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Govari as modified by Wilhelm and Chang above wherein the first position sensor comprises a first wire coil wrapped about a first coil axis, wherein the second position sensor comprises a second wire coil wrapped about a second coil axis in order to allow a user to precisely track the location of the device as needed as taught by Wilhelm (Wilhelm, Para 4-6 and 70-72).

Regarding claim 17, Govari as modified by Wilhelm and Chang above discloses all of the limitations of claim 1 as discussed above.
Govari as modified by Wilhelm above further discloses a third position sensor (another of the six optical devices 60A-60F),
wherein the third position sensor is laterally offset from the longitudinal axis (Govari, Para 33; “six substantially identical optical devices 60A-60F are mounted around a surface 59, which is the inner perimeter of insertion tube 58”) (Figure 2; showing optical devices 60A-60F not directly on the longitudinal axis but at least slightly offset), 
wherein the third position sensor is fixedly secured relative to the elongate shaft at a distance from the opening (Govari, Figures 1-2; showing optical devices 60A-60F as a part of registration module 42, a fixed distance from opening 44).
Govari does not clearly and explicitly disclose wherein the distance between the third position sensor and the opening is known and wherein the third position sensor is configured to generate signals indicating the position of the elongate shaft in three-dimensional space.
However, Wilhelm further discloses wherein a distance between a position sensor and an opening is known (Wilhelm, Para 20; “a first magnetic sensor located at a known distance from at least one of the hole positions […] identifying at least one of the hole positions in the elongated portion using a landmark identifier having at least one of a second magnetic sensor and magnetic field generator”) and
wherein the position sensor is configured to generate signals indicating a position of a device in three-dimensional space (Wilhelm, Para 41-43; describing tracking the device using the magnetic sensor; “The system 10 is a magnetic spatial tracking system. […] The system 10 may also include one or more magnetic sensors, which are attached to the objects being tracked. […] Positions are determined relative to the spatial reference frame, which, as noted above, is defined relative to the magnetic field generator 16. […] the landmark identifier 18 emits and/or detects magnetic fields in a manner that its position can be determined in the spatial reference frame. The landmark identifier 18 may include one or more magnetic sensors or may include the field generator”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Govari as modified by Wilhelm and Chang above wherein the distance between the third position sensor and the opening is known in order to allow a user to track the location of the hole as needed with a high degree of accuracy as taught by Wilhelm (Wilhelm, Para 4-7 and 64) and wherein the third position sensor is configured to generate signals indicating the position of the elongate shaft in three-dimensional space in order to allow a user to precisely track the location of the device as needed as taught by Wilhelm (Wilhelm, Para 4-6 and 70-72).

Regarding claim 20, Govari discloses in Figures 1-2 an apparatus (surgical system 20) comprising:
(a) an elongate shaft defining a longitudinal axis (rigid hollow insertion tube 58), wherein the elongate shaft includes:
(i) a distal end (distal end 38) (Govari, Para 21; “distal end 38 typically comprises a rigid hollow insertion tube 58 for insertion into the nose of patient 22”),
(ii) an opening (opening 44) (Govari, Para 22; “tube 58 has an opening 44”), and
(iii) a lumen (the insertion tube is described as hollow); and
(b) a first position sensor (one of optical devices 60A-F),
wherein the first position sensor is laterally offset from the longitudinal axis (Govari, Para 33; “six substantially identical optical devices 60A-60F are mounted around a surface 59, which is the inner perimeter of insertion tube 58”) (Figure 2; showing optical devices 60A-60F not directly on the longitudinal axis but at least slightly offset), 
wherein the first position sensor is fixedly secured relative to the elongate shaft at a distance from the opening (Govari, Figures 1-2; showing optical devices 60A-60F as a part of registration module 42, a fixed distance from opening 44); and
(c) a second position sensor (another of the six optical devices 60A-60F),
wherein the second position sensor is laterally offset from the longitudinal axis (Govari, Para 33; “six substantially identical optical devices 60A-60F are mounted around a surface 59, which is the inner perimeter of insertion tube 58”) (Figure 2; showing optical devices 60A-60F not directly on the longitudinal axis but at least slightly offset), 
wherein the second position sensor is fixedly secured relative to the elongate shaft at a distance from the opening (Govari, Figures 1-2; showing optical devices 60A-60F as a part of registration module 42, a fixed distance from opening 44);
wherein the first position sensor is offset from the second position sensor along an angular dimension (Govari, Figure 2; showing the optical devices 60A-60F at different positions in the angular dimension).
Govari does not clearly and explicitly disclose wherein the distance between the position sensors and the opening are known, wherein the position sensors are configured to generate signals indicating the position of the elongate shaft in three-dimensional space, and wherein the first position sensor is offset from the second position along a longitudinal direction.
In an analogous inserted elongated medical device field of endeavor Wilhelm discloses wherein a distance between a position sensor and an opening is known (Wilhelm, Para 20; “a first magnetic sensor located at a known distance from at least one of the hole positions […] identifying at least one of the hole positions in the elongated portion using a landmark identifier having at least one of a second magnetic sensor and magnetic field generator”) and
wherein the position sensor is configured to generate signals indicating a position of a device in three-dimensional space (Wilhelm, Para 41-43; describing tracking the device using the magnetic sensor; “The system 10 is a magnetic spatial tracking system. […] The system 10 may also include one or more magnetic sensors, which are attached to the objects being tracked. […] Positions are determined relative to the spatial reference frame, which, as noted above, is defined relative to the magnetic field generator 16. […] the landmark identifier 18 emits and/or detects magnetic fields in a manner that its position can be determined in the spatial reference frame. The landmark identifier 18 may include one or more magnetic sensors or may include the field generator”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Govari wherein the distance between the position sensors and the opening are known in order to allow a user to track the location of the hole as needed with a high degree of accuracy as taught by Wilhelm (Wilhelm, Para 4-7 and 64) and wherein the position sensors are configured to generate signals indicating the position of the elongate shaft in three-dimensional space in order to allow a user to precisely track the location of the device as needed as taught by Wilhelm (Wilhelm, Para 4-6 and 70-72).
Govari as modified by Wilhelm above does not clearly and explicitly disclose wherein the second position sensor is longitudinally offset from the first position sensor.
In an analogous minimally invasive inserted surgical device Chang discloses wherein a second position sensor is longitudinally offset from a first position sensor (Chang, Figure 4 and 4a, showing a plurality of sensors spaced apart longitudinally) (Chang, Para 81; "While any number of sensors 16 may be used, the example shown in FIGS. 4-4B incorporates two (2) sensors 16, wherein one sensor 16 is located near the proximal end of the balloon 46 and the other sensor 16 is located near the distal end of the balloon 46 [...] The sensors 16 are mounted on the outer tube 100 at spaced apart locations such that one sensor 16 is directly beneath the proximal end of the straight walled midportion MP of the balloon 46 and the other sensor 16 is directly beneath the distal end of the straight walled midportion MP of the balloon 46") (Chang, Para 77; " one or more sensors may be positioned in known spatial relation to the working element so as to provide the ability to determine and display the real time location of the working element on the basis of the sensed location of the sensor(s) 16").
The use of the techniques of having a longitudinally offset position sensors taught by Chang in the invention of an inserted elongate device would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of being able to track the position of the device along its length; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Govari as modified by Wilhelm above does wherein the second position sensor is longitudinally offset from the first position sensor in order to provide the real-time location of different elements of the device as needed as taught by Chang (Chang, Para 77) which allows for more accurate navigation of the device using more data points.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Govari, Wilhelm, and Chang as applied to claims 1 and 3 above, and further in view of Rubin (US20140288560).
Regarding claim 4, Govari as modified by Wilhelm and Chang above discloses all of the limitations of claim 3 as discussed above.
Govari as modified by Wilhelm and Chang above further discloses a cutting edge, wherein the opening of the elongate shaft is laterally oriented (Govari, Figures 1-2 showing this) and includes an edge configured to cooperate with the cutting edge to thereby sever the tissue protruding through the opening of the elongate shaft (Govari, Para 22-24; “Shaft 56 comprises a sinuplasty cutter 46 that is aligned with opening 44 in the insertion tube. Cutter 46 rotates with the shaft and is configured to cut polyp 45 […] Once polyp 45 passes through opening 44, physician 24 may use console 33 or proximal end 30 to rotate shaft 56 including cutter 46 so as to remove at least part of polyp 45”).
Govari as modified by Wilhelm and Chang above does not clearly and explicitly disclose wherein the cutting element includes a laterally oriented window.
In an analogous rotary cutting tool field of endeavor Rubin discloses wherein a cutting element includes a laterally oriented window (Rubin, Figures 2-3; showing the lateral orientation of the window 46) (Rubin, Para 24; “As noted before, the cutting tip 42 provided by the first tubular member 40 is selectively exposed to tissue through the cutting window 46”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Govari as modified by Wilhelm and Chang above wherein the cutting element includes a laterally oriented window in order to allow device to address multiple types of target tissue (with reduced clogging and without requiring the surgeon to change the apparatus during the procedure as taught by Rubin (Rubin, Para 35).

Regarding claim 6, Govari as modified by Wilhelm and Chang above discloses all of the limitations of claim 1 as discussed above.
Govari as modified by Wilhelm and Chang above does not clearly and explicitly disclose a vacuum source in fluid communication with the lumen, wherein the elongate shaft is operable to apply suction from the vacuum source through the opening of the elongate shaft.
In an analogous rotary cutting tool field of endeavor Rubin discloses a vacuum source in fluid communication with a lumen, wherein an elongate shaft is operable to apply suction from the vacuum source through an opening of the elongate shaft (Rubin, Para 22; “the aspiration port 142 is adapted for connection to tubing (not shown) that in turn is connected to a vacuum source (not shown) for applying a vacuum to the aspiration path, and thus (directly or indirectly) to the first tubular member 40. Similarly, the irrigation path is formed within the housing 130, extending from an irrigation port 144. The irrigation port 144, in turn, is adapted for fluid connection to tubing (not shown) that is otherwise connected to a fluid source (not shown). Thus, the handpiece 36 provides for internal irrigation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Govari as modified by Wilhelm and Chang above to include a vacuum source in fluid communication with the lumen, wherein the elongate shaft is operable to apply suction from the vacuum source through the opening of the elongate shaft in order to allow for irrigation as needed as taught by Rubin (Rubin, Para 22).

Claims 9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Govari, Wilhelm, and Chang as applied to claims 7 and 13 above, and further in view of Donhowe et al. (US20160302873, hereafter Donhowe).
Regarding claim 9, Govari as modified by Wilhelm and Chang above discloses all of the limitations of claim 7 as discussed above.
Govari does not clearly and explicitly disclose wherein the first position sensor comprises a first wire coil wrapped about a first coil axis.
However, Wilhelm further discloses wherein a first position sensor comprises a first wire coil wrapped about a first coil axis (Wilhelm, Para 41; “The system 10 may also include one or more magnetic sensors, which are attached to the objects being tracked. The magnetic sensors can include one or more of, for example, an inductive coil, a Hall effect sensor, a fluxgate magnetic field sensor, and a magneto-resistive sensor”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Govari as modified by Wilhelm and Chang above wherein the first position sensor comprises a first wire coil wrapped about a first coil axis in order to allow a user to precisely track the location of the device as needed as taught by Wilhelm (Wilhelm, Para 4-6 and 70-72).
Govari as modified by Wilhelm above does not clearly and explicitly disclose wherein the first coil axis is parallel with the longitudinal axis of the elongate shaft.
In an analogous tracked inserted medical device field of endeavor Donhowe discloses wherein a wire coil is wound about a first coil axis (Donhowe, Para 25; “EM sensors 162 include one or more conductive coils that may be subjected to an externally generated electromagnetic field”) (Donhowe, Para 49 and Figure 7; “FIG. 7 illustrates three different types of sensing coils 710, 720, and 730 that could be used in an EM sensor.”), wherein the first coil axis is parallel with a longitudinal axis of an elongate shaft (Donhowe, Para 21; “a first electromagnetic sensor extending along a longitudinal sensor axis in parallel with the longitudinal catheter axis at a proximal end of the first section, and a second electromagnetic sensor extending along the longitudinal sensor axis in parallel with the longitudinal catheter axis at a distal end of the first section”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Govari as modified by Wilhelm and Chang above wherein the wire coil is wound about a first coil axis, wherein the first coil axis is parallel with the longitudinal axis of the elongate shaft in order to provide an accurate measurement of position while allowing for a thinner shape as taught by Donhowe (Donhowe, Para 3).

Regarding claim 14, Govari as modified by Wilhelm and Chang above discloses all of the limitations of claim 13 as discussed above.
Govari as modified by Wilhelm and Chang above does not clearly and explicitly disclose wherein the first and second coil axes are parallel with each other.
In an analogous tracked inserted medical device field of endeavor Donhowe discloses wherein first and second coil axes are parallel with each other (Donhowe, Para 21; “a first electromagnetic sensor extending along a longitudinal sensor axis in parallel with the longitudinal catheter axis at a proximal end of the first section, and a second electromagnetic sensor extending along the longitudinal sensor axis in parallel with the longitudinal catheter axis at a distal end of the first section”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Govari as modified by Wilhelm and Chang above wherein the first and second coil axes are parallel with each other in order to provide an accurate measurement of position while allowing for a thinner shape as taught by Donhowe (Donhowe, Para 3).

Regarding claim 15, Govari as modified by Wilhelm and Chang above discloses all of the limitations of claim 13 as discussed above.
Govari as modified by Wilhelm and Chang above does not clearly and explicitly disclose wherein the first and second coil axes are parallel with the longitudinal axis.
In an analogous tracked inserted medical device field of endeavor Donhowe discloses wherein first and second coil axes are parallel with a longitudinal axis (Donhowe, Para 21; “a first electromagnetic sensor extending along a longitudinal sensor axis in parallel with the longitudinal catheter axis at a proximal end of the first section, and a second electromagnetic sensor extending along the longitudinal sensor axis in parallel with the longitudinal catheter axis at a distal end of the first section”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Govari as modified by Wilhelm and Chang above wherein the first and second coil axes are parallel with the longitudinal axis in order to provide an accurate measurement of position while allowing for a thinner shape as taught by Donhowe (Donhowe, Para 3).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Govari, Wilhelm, and Chang as applied to claim 1 above, and further in view of Sela et al. (US20120172842, hereafter Sela).
Regarding claim 10, Govari as modified by Wilhelm and Chang above discloses all of the limitations of claim 1 as discussed above.
Govari as modified by Wilhelm and Chang above does not clearly and explicitly disclose wherein the second position sensor is in electrical communication with the first position sensor through an electrical node.
In an analogous positioning sensors for a medical tool field of endeavor Sela discloses wherein a second position sensor is in electrical communication with a first position sensor through an electrical node (Figure 15, showing sensor 241 in communication with sensor 242 via an electrical node, a person having ordinary skill in the art would understand that the wiring between the sensors to be an electrical node).
The use of the techniques of connecting sensors via an electrical node taught by Sela in the invention of a tracked cutting device would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of having the sensors be in communication with one another; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Govari as modified by Wilhelm and Chang wherein the second position sensor is in electrical communication with the first position sensor through an electrical node in order to provide electrical connectivity between the sensors without appreciably increasing the radial thickness of the device as taught bye Sela (Sela, Para 60-64) and in order to allow communication with the sensors as needed.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Govari, Wilhelm, and Chang as applied to claim 11 above, and further in view of Pianca et al. (US20190038895, hereafter Pianca).
Regarding claim 12, Govari as modified by Wilhelm above discloses all of the limitations of claim 11 as discussed above.
Govari as modified by Wilhelm and Chang above does not clearly and explicitly disclose wherein the first and second position sensors are both located at the same radial position along a length of the elongate shaft.
In an analogous position tracking of an elongate medical device field of endeavor Pianca discloses wherein first and second position sensors are both located at the same radial position along a length of an elongate shaft (Pianca, Figure 2; showing sensors 462a and 462b at the same radial position along a length of the device) (Pianca, Para 66; “The magnetic field sensors, 462A and 462B, can be powered by voltages or currents to drive or excite elements of the magnetic field sensors. […] The controller 458 is further configured to receive the sensing signals from the magnetic field sensors and to determine the location and orientation of the sensor assembly 454”).
The use of the techniques of arranging the sensors in the same radial position along a length of the device taught by Pianca in the invention of a tracked cutting device would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of tracking the cutting device; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Govari as modified by Wilhelm and Chang above wherein the first and second position sensors are both located at the same radial position along a length of the elongate shaft in order to determine the location and orientation of the magnetic device as taught by Pianca (Pianca, Para 66) along a length of the device, which makes navigation easier.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Govari, Wilhelm, Chang, and Sela as applied to claim 10 above, and further in view of Donhowe et al. (US20160302873, hereafter Donhowe) and Jascob et al. (US20100274124, hereafter Jascob).
Regarding claim 16, Govari as modified by Wilhelm, Chang, and Sela above discloses all of the limitations of claim 10 as discussed above.
Govari does not clearly and explicitly disclose wherein the first position sensor comprises a first wire coil wrapped about a first coil axis and wherein the second position sensor comprises a second wire coil wrapped about a second coil axis.
However, Wilhelm further discloses wherein a first position sensor comprises a first wire coil wrapped about a first coil axis and wherein a second position sensor comprises a second wire coil wrapped about a second coil axis (Wilhelm, Para 41; “The system 10 may also include one or more magnetic sensors, which are attached to the objects being tracked. The magnetic sensors can include one or more of, for example, an inductive coil, a Hall effect sensor, a fluxgate magnetic field sensor, and a magneto-resistive sensor”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Govari as modified by Wilhelm, Chang, and Sela above wherein the first position sensor comprises a first wire coil wrapped about a first coil axis, wherein the second position sensor comprises a second wire coil wrapped about a second coil axis in order to allow a user to precisely track the location of the device as needed as taught by Wilhelm (Wilhelm, Para 4-6 and 70-72).
Govari as modified by Wilhelm, Chang, and Sela above does not clearly and explicitly disclose wherein the first coil axis is parallel with the longitudinal axis and wherein the second coil axis is perpendicular to the first coil axis.
In an analogous tracked inserted medical device field of endeavor Donhowe discloses wherein a first coil axis is parallel with a longitudinal axis of an elongate shaft (Donhowe, Para 21; “a first electromagnetic sensor extending along a longitudinal sensor axis in parallel with the longitudinal catheter axis at a proximal end of the first section, and a second electromagnetic sensor extending along the longitudinal sensor axis in parallel with the longitudinal catheter axis at a distal end of the first section”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Govari as modified by Wilhelm, Chang, and Sela above wherein the first coil axis is parallel with the longitudinal axis of the elongate shaft in order to provide an accurate measurement of position as taught by Donhowe (Donhowe, Para 3).
Govari as modified by Wilhelm, Chang, Sela, and Donhowe above does not clearly and explicitly disclose wherein the second coil axis is perpendicular to the first coil axis.
In an analogous tracked inserted medical device field of endeavor Jascob discloses wherein a second coil axis is perpendicular to a first coil axis (Jascob, Para 109; “the first coil 96 and the second coil 98 are generally positioned at angles relative to one another. These angles may be any appropriate angle such as a generally orthogonal angle”) (Jascob, Para 17; “According to various embodiments a method of navigating a procedure relative to an anatomy with a tracking system including a localizer and a tracking sensor positioned relative to the anatomy may include providing a plurality of coils in the tracking sensor and positioning the tracking sensor at a location relative to the anatomy”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Govari as modified by Wilhelm, Chang, Sela, and Donhowe above wherein the second coil axis is perpendicular to the first coil axis in order to track the device with 6 degrees of freedom as taught by Jascob (Jascob, Para 109).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Govari, Wilhelm, and Chang as applied to claim 17 above, and further in view of Verard et al. (US20040097805, hereafter Verard).
Regarding claim 18, Govari as modified by Wilhelm and Chang above discloses all of the limitations of claim 17 as discussed above.
Govari as modified by Wilhelm and Chang above does not clearly and explicitly disclose wherein the first, second, and third position sensors are arranged along a helix extending about the longitudinal axis.
In an analogous tracked inserted medical device field of endeavor Verard discloses wherein first, second, and third position sensors are arranged along a helix extending about a longitudinal axis (Verard, Para 123; “As shown in FIG. 15a, a spiral catheter 238 is illustrated that includes electromagnetic coil sensors 58 positioned spirally within the inner surface of the vein 240”) (Verard, Figure 15a).
The use of the techniques of spirally arranging the sensors taught by Verard in the invention of a tracked cutting device would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of tracking the cutting device; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Govari as modified by Wilhelm and Chang above does wherein the first, second, and third position sensors are arranged along a helix extending about the longitudinal axis in order to allow for navigation while not obstructing the performance of any device in the lumen as taught by Verard (Verard, Para 123).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Govari et al. (US20170189123, hereafter Govari), Wilhelm et al. (US20140081121, hereafter Wilhelm), and Jascob et al. (US20100274124, hereafter Jascob).
Regarding claim 19, Govari discloses in Figures 1-2 an apparatus (surgical system 20) comprising:
(a) an first elongate shaft defining a longitudinal axis (rigid hollow insertion tube 58), wherein the first elongate shaft includes:
(i) a distal end (distal end 38) (Govari, Para 21; “distal end 38 typically comprises a rigid hollow insertion tube 58 for insertion into the nose of patient 22”), and
(ii) an opening (opening 44) (Govari, Para 22; “tube 58 has an opening 44”);
(b) a second elongate shaft (shaft 56) disposed within the first elongate shaft, wherein the second elongate shaft is rotatable within the first elongate shaft (Govari, Para 21; “Tube 58 is coaxially disposed around a rotating shaft 56 (shown in FIGS. 2A and 2B)”),
wherein the second elongate shaft includes a cutting edge, wherein the cutting edge is configured to sever tissue protruding through the opening (Govari, Para 22-24; “Shaft 56 comprises a sinuplasty cutter 46 that is aligned with opening 44 in the insertion tube. Cutter 46 rotates with the shaft and is configured to cut polyp 45 […] Once polyp 45 passes through opening 44, physician 24 may use console 33 or proximal end 30 to rotate shaft 56 including cutter 46 so as to remove at least part of polyp 45”); and
 (c) a first position sensor (optical devices 60A-60F),
wherein the first position sensor is laterally offset from the longitudinal axis (Govari, Para 33; “six substantially identical optical devices 60A-60F are mounted around a surface 59, which is the inner perimeter of insertion tube 58”) (Figure 2; showing optical devices 60A-60F not directly on the longitudinal axis but at least slightly offset), 
wherein the first position sensor is fixedly secured relative to the elongate shaft at a distance from the opening (Govari, Figures 1-2; showing optical devices 60A-60F as a part of registration module 42, a fixed distance from opening 44).
(d) a second position sensor (another of the six optical devices 60A-60F),
wherein the second position sensor is laterally offset from the longitudinal axis (Govari, Para 33; “six substantially identical optical devices 60A-60F are mounted around a surface 59, which is the inner perimeter of insertion tube 58”) (Figure 2; showing optical devices 60A-60F not directly on the longitudinal axis but at least slightly offset), 
wherein the second position sensor is fixedly secured relative to the elongate shaft at a distance from the opening (Govari, Figures 1-2; showing optical devices 60A-60F as a part of registration module 42, a fixed distance from opening 44).
Govari does not clearly and explicitly disclose wherein the second position sensor is oriented perpendicular to the first position sensor, wherein the distance between the position sensors and the opening are known, and wherein the position sensors are configured to generate signals indicating the position of the elongate shaft in three-dimensional space.
In an analogous inserted elongated medical device field of endeavor Wilhelm discloses wherein a distance between a position sensor and an opening is known (Wilhelm, Para 20; “a first magnetic sensor located at a known distance from at least one of the hole positions […] identifying at least one of the hole positions in the elongated portion using a landmark identifier having at least one of a second magnetic sensor and magnetic field generator”) and
wherein the position sensor is configured to generate signals indicating a position of a device in three-dimensional space (Wilhelm, Para 41-43; describing tracking the device using the magnetic sensor; “The system 10 is a magnetic spatial tracking system. […] The system 10 may also include one or more magnetic sensors, which are attached to the objects being tracked. […] Positions are determined relative to the spatial reference frame, which, as noted above, is defined relative to the magnetic field generator 16. […] the landmark identifier 18 emits and/or detects magnetic fields in a manner that its position can be determined in the spatial reference frame. The landmark identifier 18 may include one or more magnetic sensors or may include the field generator”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Govari wherein the distance between the position sensors and the opening are known in order to allow a user to track the location of the hole as needed with a high degree of accuracy as taught by Wilhelm (Wilhelm, Para 4-7 and 64) and wherein the position sensors are configured to generate signals indicating the position of the elongate shaft in three-dimensional space in order to allow a user to precisely track the location of the device as needed as taught by Wilhelm (Wilhelm, Para 4-6 and 70-72).
Govari as modified by Wilhelm above does not clearly and explicitly disclose wherein the second position sensor is oriented perpendicular to the first position sensor.
In an analogous tracked inserted medical device field of endeavor Jascob discloses wherein a second position sensor is perpendicular to a first position sensor (Jascob, Para 109; “the first coil 96 and the second coil 98 are generally positioned at angles relative to one another. These angles may be any appropriate angle such as a generally orthogonal angle”) (Jascob, Para 17; “According to various embodiments a method of navigating a procedure relative to an anatomy with a tracking system including a localizer and a tracking sensor positioned relative to the anatomy may include providing a plurality of coils in the tracking sensor and positioning the tracking sensor at a location relative to the anatomy”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Govari as modified by Wilhelm, Chang, and Donhowe above wherein the second position sensor is oriented perpendicular to the first position sensor in order to track the device with 6 degrees of freedom as taught by Jascob (Jascob, Para 109).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Orzy-Timko et al. (US20160346036A1, hereafter Orzy-Timko) - discloses a shaft used for aspiration of tissue from a cutting interface
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916. The examiner can normally be reached Monday to Thursday; 5:30 AM to 3:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.D.L./Examiner, Art Unit 3793                                                                                                                                                                                                        

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793